                                                                           F[ [-.ED ,J/
    Case: 1:19-cr-00518 Document #: 1 Filed: 06/20/19 Page 1 of 4 PageID #:1

                                                                             JUN ',   u rrrn 6/
                                                                           THOMASG. BRUTOT'I
                                                                      OERK   U.S. OI$TRICT COURT
                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION                             J{,OGE GUZMtr{
                                                                                                  -!
UNITED STATES OF AMERICA               MAGIsyRATE        JUD9qruENTES
             v.
                                                       NO
                                                             I9 CR 518
DES}IAWN DANZLER                                      Violation: Title 18, United
                                                       States Code, Section 401(3)


      The SPECIAL JULY 2018 GRAND JURY charges:

      At times material to this Indictment:

       1.    The Special January 2019 Grand Jury in the Northern District of Illinois

was cond.ucting an investigation into possible violations of federal law, including Title

18, United States Code, Section 1959, arising out of a murd.er and other violent

conduct that occurred on or about June 18, 2015    in Chicago, Illinois.

      2.     On March 5, 2019, Chief Judge Rub6n Castillo, United States District

Court for the Northern District of Illinois, issued a       writ of habeas    corpus ad

testificandum for DESIIAWN DANZLER to testift in the proceedings before the

Special January 2019 Grand Jury regarding the June 18, 2015 incident.

      3.     On March 20, 2019, Honorable Rub6n Castillo, Chief Judge of the

United States District Court for the Northern District of Illinois, issued an order

orally pursuant to Title 18, United States Code, Section 6002 compelling DANZLER

to testifr before the Special January 2019 Grand Jury regarding the June L8,2OI5




                                           -1-
    Case: 1:19-cr-00518 Document #: 1 Filed: 06/20/19 Page 2 of 4 PageID #:2




incident. DESHAWN DANZLER was present when the March 20,2019 order was

issued.

         4.      On May L,2019, Judge Castillo issued a written order pursuant to Title

18, United States Code, Section 6002 compelling DANZLF,R to         testifu. The order

stated, in part, "Deshawn Danzler shall not be excused from testifizing and giving

evidence      in the   proceedings before the Special January 2019 Grand Jury on the

ground that the testimony and evidence required of him may tend to incriminate him,

and that Deshawn Danzler shall appear before the said Grand Jury and testify and

provide evidence without further asserting there his privilege against setf-

incrimination."

         5.      On May 22,20L9, DANZLER appeared before the Special January 2019

Grand Jury. DANZLER was presented with a copy of the May 1, 2019 order. Portions

of the order were read aloud to DANZLER, including the portion    that stated, "Dantzler.

shall appear before the said Grand Jury and testifiz and provide evidence without

further asserting there his privilege against self-incrimination." DANZLER was

asked, "Do you understand this to mean that you have been ordered to answer

questions before this Grand Jury?" DANZLER answered,            "I mean, yes. I   guess,

yeah."




                                            -2-
    Case: 1:19-cr-00518 Document #: 1 Filed: 06/20/19 Page 3 of 4 PageID #:3




      6.        During his May 22,2019 appearance, DANZLER refused to testify and

give evidence during his appearance, in violation of Judge Castillo's order. In

particular

           a. During his   appearance, DANZLER was asked, "W'ere you shot that

night?" He responded, "I refuse to answer questions."

           b. During   his appearance, DANZLER was asked, "Back to June 18,2015,

who shot you?" He responded, "I just said       I want to remain silent. Why you keep
asking me questions?"

           c.   During his appearance, DANZLER was asked, "Afber you were shot, did

you find out that a person you know as SoIo was outside of your d.oor and that he was

murdered by the individual that shot you?" DANZLER responded., "I mean, what you

want me to say?" He was then asked, "Are you refusing to answer that question?"

He answered, "I refuse to answer anything, anything."

      7.        During his appearance, DANZLER was informed that he could          be

charged with criminal contempt of court for refusing to testifir. He was asked, "And

you're still refusing to answer these questions, correct?" DANZLER responded, "Yes."




                                          -o-
    Case: 1:19-cr-00518 Document #: 1 Filed: 06/20/19 Page 4 of 4 PageID #:4




       8.    On or about May 22, 2019, at Chicago, in the Northern District of

Illinois, Eastern Division,

                               DESHAWN DANZLER,

defendant herein, did commit criminal contempt of the authority of the United States

District Court for the Northern District of Illinois by willfully and knowingly
disobeying and resisting a lawful order of a Court of the United States, namely, the

order issued May 1, 20Lg by the Honorable Rub6n Castillo, Chief Judge of the United

States District Court for the Northern District of Illinois, by refusing to testifir and

give evidence as ordered.

      In violation of Title 18, United States Code, Section 401(3).


                                                A TRUE BILL:



                                                FOREPERSON.


UNITED STATES ATTORNEY




                                          -4-
